         Case 7:17-cv-07359-NSR Document 49 Filed 10/07/19 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


MALE DIXON a.k.a. JAMES KING,                        Civil Action No. 17-CIV-7359 (NSR)

                      Plaintiff,                     Hon. Nelson S. Roman

                       v.                               RESPONSE TO DEFENDANT’S
                                                       MOTION FOR RECONSIDERATION
WARDEN BARBARA VON BLACKENSEE,

                      Defendant.


         RESPONSE TO DEFENDANT’S MOTION FOR RECONSIDERATION

                                      INTRODUCTION

       On June 11, 2019, this Court correctly held that Plaintiff could maintain a Bivens action

against Defendant arising under the First and Fifth Amendments. Now, Defendant seeks to

relitigate that holding by arguing that (1) the Court misconstrued the relevant law surrounding

Bivens and (2) failed to properly consider the issue of qualified immunity. But, the Court should

deny Defendant’s motion for reconsideration for two reasons. First, Defendant’s arguments are

improperly before the Court because their motion for reconsideration attempts to relitigate issues

that the Court previously decided in its June 11 order. Second, Defendant’s substantive arguments

are misguided—as they were before—because (1) Bivens applies to Plaintiff’s remaining First and

Fifth Amendment claims and (2) qualified immunity is otherwise inapplicable.

                                   STANDARD OF REVIEW

       An order denying a motion to dismiss is neither a judgment nor an order from which a party

may appeal under Rule 60(b) of the Federal Rules of Civil Procedure. See Iacovacci v. Brevet

Holdings, LLC, No. 18CV8048, 2019 WL 2992165, at *1 (S.D.N.Y. July 9, 2019); McGraw-Hill

Glob. Educ. Holdings, LLC v. Mathrani, 293 F. Supp. 3d 394, 396–97 (S.D.N.Y. 2018). As a
          Case 7:17-cv-07359-NSR Document 49 Filed 10/07/19 Page 2 of 9




result, Defendant may only seek reconsideration and reargument under Local Rule 6.3(a). See

Iacovacci v. Brevet Holdings, LLC, 2019 WL 2992165, at *1.

       “A motion for reconsideration and reargument under Local Rule 6.3(a) ‘will generally be

denied unless the moving party can point to controlling decisions or data that the court

overlooked—matters, in other words, that might reasonably be expected to alter the conclusion

reached by the court.’” Id. (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)

(citations omitted)). “Controlling decisions include decisions from the United States Court of

Appeals for the Second Circuit; they do not include decisions from other circuits or district courts,

even courts in the Southern District of New York.” Langsam v. Vallarta Gardens, No. 08 Civ.

2222 (LAP), 2009 WL 2252612, at *2 (S.D.N.Y. July 28, 2009) (citation omitted).

       Furthermore, “[a] motion for reconsideration and reargument is not an opportunity to

relitigat[e] old issues, present[ ] the case under new theories, secur[e] a rehashing on the merits, or

otherwise tak[e] a second bite at the apple.” Iacovacci v. Brevet Holdings, LLC, 2019 WL 2992165,

at *2 (internal quotation omitted) (alteration in original). Thus, “Local Rule 6.3 is to be narrowly

construed and strictly applied so as to avoid repetitive arguments on issues that have been

considered fully by the Court.” Dietrich v. Bauer, 198 F.R.D. 397, 399 (S.D.N.Y. 2001).

                                           ARGUMENT

I.     A Motion for Reconsideration Is an Improper Vehicle for Challenging the Court’s
       Order

       Defendant argues that the Court misunderstood the case law surrounding Bivens and that

it failed to bar Plaintiff’s claims under the doctrine of qualified immunity. (ECF No. 37 at 3–7.)

But, these arguments were already raised during the briefing at the motion-to-dismiss stage. As an


                                                  2
           Case 7:17-cv-07359-NSR Document 49 Filed 10/07/19 Page 3 of 9




exemplar, the cases that Defendant cited in its motion for reconsideration are also—broadly—the

same cases that Defendant cited in her prior motion-to-dismiss briefings. See (ECF No. 25 at 7–8,

10); (ECF No. 37 at 4–8.) As such, Defendant’s motion improperly uses a motion for

reconsideration as a vehicle to get a rehearing on the issues. See Iacovacci v. Brevet Holdings,

LLC, 2019 WL 2992165, at *1; Dietrich v. Bauer, 198 at 399.1

         But, Defendant argues that the Court overlooked controlling decisions in both the Bivens

and qualified-immunity context, and that—had the Court properly considered them—it would

have dismissed Plaintiff’s First and Fifth Amendment claims. (ECF No. 37 at 3–7.) Unfortunately,

this argument mischaracterizes the Court’s order. The Court did consider the very decisions that

Defendant now argues are controlling. It merely disagreed with Defendant’s interpretation.

         The Court spent fourteen pages reasoning why Defendant could be sued in her individual

capacity for Plaintiff’s First and Fifth Amendment claims. (ECF No. 8–21.) It then spent another

six pages reasoning why Bivens applied. See id. at 23–28. In certain instances, the Court cited the

very same cases that Defendant now argues it overlooked. (See ECF No. 35 at 23–28) (discussing

Ziglar v. Abassi, 137 S. Ct. 1843 (2017)); (ECF No. 37 at 7–8) (citing Ziglar throughout).

         It is clear precedent in this District that “[a] motion for reconsideration and reargument is

not an opportunity to relitigat[e] old issues . . . secur[e] a rehashing on the merits, or otherwise

tak[e] a second bite at the apple.” Iacovacci v. Brevet Holdings, LLC, 2019 WL 2992165, at *2




1
  Furthermore, even if Defendant’s citation to Azzara v. McFarland constitutes a controlling decision that the Court
theoretically overlooked, the Court should not consider it relating to a motion for reconsideration. (See ECF No. 37 at
8.) Within the context of a motion for reconsideration, a “controlling decision” can only come from either the U.S.
Supreme Court or the Second Circuit. See Langsam v. Vallarta Gardens, 2009 WL 2252612, at *2. Thus, Azzara
cannot constitute a “controlling decision” for motion-for-reconsideration purposes. See id.
                                                          3
         Case 7:17-cv-07359-NSR Document 49 Filed 10/07/19 Page 4 of 9




(internal quotation omitted) (alteration in original). If Defendant disagrees with the Court’s

interpretation of Bivens or qualified immunity, the proper channel for that disagreement is an

appeal. It is not—as Defendant has done here—bootstrapping Defendant’s arguments to a new

motion to get a rehearing on issues that the Court already decided. See id. at *1–2. As a result, the

Court should dismiss Defendant’s motion as improper.

II.    Bivens Is Available for Plaintiff’s First and Fifth Amendment Claims

       Defendant argues that Plaintiff’s First and Fifth Amendment claims do not surpass “the

Supreme Court’s strong caution against recognizing new types of Bivens claims.” (ECF No. 37 at

8.) Instead, Defendant argues that the creation of any potential relief for Plaintiff’s claims should

be left to the legislature. See id. But, Defendant’s arguments are misguided—a caution is not a bar

and deferment is not abrogation.

       Bivens creates an implied cause of action—similar to 42 U.S.C. § 1883—for plaintiffs to

obtain compensatory damages from federal officials for violating their constitutional rights. See

Ziglar 137 S. Ct. at 1854. But, unlike § 1983, Bivens is a limited remedy—only being available

for specific circumstances under the Fourth, Fifth, and Eighth Amendments. See id. at 1854–55.

Furthermore, at present, the Supreme Court has clarified that “expanding the Bivens remedy is

now a ‘disfavored’ judicial activity.” Id. at 1857 (quoting Ashcroft v. Iqbal, 566 U.S. 662, 675

(2009)). Moreover, “[t]he Court’s precedents now make clear that a Bivens remedy will not be

available if there are ‘special factors counselling hesitation in the absence of affirmative actions

by Congress.’” Id. at 1857 (quoting Carlson v. Green, 446 U.S. 14, 18 (1980)). That being said,

despite Bivens’s expansion being a “disfavored judicial activity,” the Court left open the distinct

possibility that Bivens could be expanded in the future. See id. at 1857–58.
                                                 4
           Case 7:17-cv-07359-NSR Document 49 Filed 10/07/19 Page 5 of 9




         The expansion of Bivens to a new context is a two-step process. First, a court must

determine if the requested relief does, in fact, result in Bivens’s expansion. See id. at 1858–59. If

it does, then a court must ask “‘who should decide’ whether to provide for a damages remedy,

Congress or the courts?” Id. at 1857 (quoting Bush v. Lucas, 462 U.S. 367, 380 (1983)).

         Defendant appears to take issue with Ziglar’s second prong—namely who should decide?

Specifically, Defendant argues that the Court should have deferred to Congress regarding whether

relief is available for Defendant’s alleged First and Fifth Amendment violations. (ECF No. 37 at

8.) In other words, Defendant’s argument appears to boil down to one of discretion—did the Court

correctly find that no “special factors” weighed against expanding Bivens to cover Plaintiff’s

remaining claims? Carlson, 446 U.S. at 18.

         In this instance, the Court correctly expanded Bivens to cover Plaintiff’s claims because

the right at issue goes to the very heart of the Fifth Amendment. At a base level, a prisoner has a

fundamental right to access the courts. See Lewis v. Casey, 518 U.S. 343, 350–51 (1996)

(collecting cases). That right is not absolute, but it certainly exists and—existing through the

Constitution—“the judiciary is clearly discernable as the primary means through which these

rights may be enforced.”2 Davis v. Passman, 442 U.S. 228, 241 (1979).

         Furthermore, as the Court correctly noted in its motion-to-dismiss order, there is no

statutorily available avenue for Plaintiff to vindicate this right. (ECF No. 35 at 27.) Here, Plaintiff




2
  “If [these rights] are incorporated into the Constitution, independent tribunals of justice will consider themselves in
a peculiar manner the guardians of those rights; they will be an impenetrable bulwark against every assumption of
power in the Legislative or Executive; they will be naturally led to resist every encroachment upon rights expressly
stipulated for in the Constitution by the declaration of rights.” Davis, 442 U.S. at 241–42 (quoting 1 Annals of Cong.
439 (1789)).
                                                           5
           Case 7:17-cv-07359-NSR Document 49 Filed 10/07/19 Page 6 of 9




claims that his state-court case was dismissed after Defendant refused to allow his appearance at a

hearing upon the state court’s order to do so. (ECF No. 9 at 4.) As such, doctrines such as res

judicata bar his present opportunity for relief in the state-court case absent the Court undoing the

state court’s judgment—if that was indeed possible. (ECF No. 35 at 27.) The only relief, then, is

compensatory relief under Bivens. This case, then, appears to be the exact type of case that Ziglar

foreshadowed when it stated that “if equitable remedies prove insufficient, a damages remedy

might be necessary to redress past harm and deter future violations.” Ziglar, 137 S. Ct. at 1858.3

         Here, failure to provide Plaintiff compensatory relief would allow federal-prison officials

to arbitrarily and routinely violate state-court orders in civil cases, violating a core Fifth

Amendment right in the process. (ECF No. 35 at 27) (“Not allowing a route to civil damages would

be akin to the Court passing a blanket immunity for such officials in their individual capacities.”).4

As a result, the Court should affirm its earlier holding that Bivens applies to Plaintiff’s remaining

First and Fifth Amendment claims.

III.     Qualified Immunity Does Not Apply to Plaintiff’s Remaining Bivens Claims

         “Qualified immunity protects public officials from liability for civil damages when one of

two conditions is satisfied: (a) the defendant's action did not violate clearly established law, or (b)

it was objectively reasonable for the defendant to believe that his action did not violate such law.”


3
  Defendant argues, though, that “special factors counselling hesitation”—as Ziglar outlined—foreclose expanding
Bivens to Plaintiff’s remaining claims. Examples of these special factors include the “burdens on Government
employees who are sued personally, as well as the projected costs and consequences to the Government itself.” Id.
But, the case at hand is the exact type of case that Ziglar appears to create monetary damages for—those that are
necessary to redress past harms and deter future violations. See id. As such, the Court was correct in holding that no
“special factors” restricted it in providing Plaintiff a Bivens remedy for his remaining claims. (ECF No. 35 at 27–28.)
4
  For the same reason that Plaintiff’s Fifth Amendment claim falls under Bivens, his First Amendment claim does as
well. The right to access the courts is not merely a Fifth Amendment right, but a First Amendment right “to petition
the Government for redress of grievances.” Bill Johnson's Restaurants, Inc. v. N.L.R.B., 461 U.S. 731, 741 (1983).
                                                          6
         Case 7:17-cv-07359-NSR Document 49 Filed 10/07/19 Page 7 of 9




Russo v. City of Bridgeport, 479 F.3d 196, 211 (2d Cir. 2007) (internal quotation marks omitted);

see Garcia v. Does, 779 F.3d 84, 92 (2d Cir. 2015).

       In this District, a court will generally “look to Supreme Court and Second Circuit precedent

existing at the time of the alleged violation to determine whether the conduct violated a clearly

established right.” Okin v. Vill. of Cornwall–On–Hudson Police Dep't, 577 F.3d 415, 433 (2d

Cir.2009). But, that being said, the “absence of a decision by [the Second Circuit] or the Supreme

Court directly addressing the right at issue will not preclude a finding that the law was clearly

established” so long as preexisting law “clearly foreshadow[s] a particular ruling on the issue,”

Tellier v. Fields, 280 F.3d 69, 84 (2d Cir.2000) (internal quotation marks omitted).

       Furthermore, concerning reasonableness, it is not necessary that a given action has

previously been found unlawful—"an officer might lose qualified immunity even if there is no

reported case ‘directly on point.’” Yunus v. Robinson, No. 17-CV-5839 (AJN), 2019 WL 168544,

at *3 (S.D.N.Y. Jan. 11, 2019) (quoting Ziglar 137 S. Ct. at 1866–67) (internal quotation omitted).

       Defendant argues that the rights forming the basis of Plaintiff’s remaining claims were not

clearly established because neither the Second Circuit nor Supreme Court explicitly acknowledged

them. (ECF No. 37 at 5–9.) But, Defendant is mistaken that a right can only be clearly established

upon its explicit acknowledgment. Importantly, so long as preexisting law “clearly foreshadow[s]

a particular ruling,” a court will treat it as clearly established for qualified-immunity purposes.

Tallier, 280 F.3d at 84. Here, in Plaintiff’s case, the doctrine substantive due process clearly

foreshadows the right that Defendant violated.

       Substantive due process is “intended to secure the individual from the arbitrary exercise of

the powers of government.” Daniels v. Williams, 474 U.S. 327, 331 (1986) (quoting Bank of
                                                 7
           Case 7:17-cv-07359-NSR Document 49 Filed 10/07/19 Page 8 of 9




Columbia v. Okely, 17 U.S. 235, 244 (1819)0. This protection from arbitrary action stretches all

the way back to the Magna Carta. See Frederick Mark Gedicks, An Originalist Defense of

Substantive Due Process: Magna Carta, Higher-Law Constitutionalism, and the Fifth Amendment,

58 EMORY L.J. 585, 621, 640 (2009). Furthermore, at the time of our Country’s independence, the

Magna Carta’s bar on arbitrary action “had become an integral part of the colonial argument

against . . . [the] regulation of the colonial police power.” Id. at 621; see also id. at 640 (explaining

that “by 1790 when Madison set out to draft the Fifth Amendment and the rest of the Bill of Rights

. . . [the] Magna Carta, was understood to include a residual guarantee of substantive liberty against

arbitrary actions of government . . . .”). Moreover, the protection from arbitrary government action

has since been routinely cited in Supreme Court cases. See Okely, 17 U.S. at 244; Hurtado v.

California, 110 U.S. 516, 527 (1884); Wolff v. McDonnell, 418 U.S. 539, 558 (1974).

        Here, the central issue is Defendant’s refusal to honor a state-court order with no supporting

reason for doing so. (ECF No. 9 at 4); (ECF No. 35 at 17.) In other words, the issue here is

arbitrariness, as opposed to the refusal in and of itself. As a result, the refusal falls squarely within

the doctrine of substantive due process and, thus, that of clearly established law.

        Defendant also argues that—even if her refusal to honor the state-court order violated

clearly-established law—her reliance on the U.S. Marshals guidelines evidences a reasonable

belief that her actions were lawful. (ECF No. 37 at 5–7.) But, Defendant is mistaken for two

reasons.

        First, violating a clearly established doctrine that goes back to the Thirteenth Century under

the pretense that agency guidelines—with no force of law—allowed her to do so is not an

objectively-reasonable position. See Christensen v. Harris Cty., 529 U.S. 576, 587 (2000) (stating
                                                   8
             Case 7:17-cv-07359-NSR Document 49 Filed 10/07/19 Page 9 of 9




that enforcement guidelines do not carry the force of law for Chevron purposes); Gedicks, supra

at 621, 640.

         Second, it does not appear that the U.S. Marshals guidelines condone Defendant’s arbitrary

refusal to honor a state-court order. True, the guidelines appear to state that transferring a federal

prisoner pursuant to a state-court order is permissive, as opposed to required. See U.S. Marshals

Serv. Pol’y Directives § 9.13(B)(3). But, the same section of the guidelines states that the section

is “intended to expedite local prosecutions at reduced costs to local, state and federal agencies.”

Id. at § 9.13(B)(2). While arbitrarily denying a state-court order may reduce a federal agency’s

costs, it is hard to see how doing so expedites a local prosecution in this instance. Thus, without

any explanation as to why Defendant ignored the state-court order, the Court should not find

Defendant’s actions objectively reasonable—even under the guidelines that Defendant supposedly

relied on.

                                          CONCLUSION

         For the aforementioned reasons, the Court should affirm its prior judgment and deny

Defendant’s motion for reconsideration.

Dated:       October 7, 2019
             New York, New York
                                                         Respectfully submitted,

                                                         s/ David Russell
                                                         David Russell
                                                         ARNOLD & PORTER KAYE SCHOLER LLP
                                                         250 West 55th Street
                                                         New York, NY 10019
                                                         (212) 836-7498
                                                         david.russell@arnoldporter.com



                                                  9
